Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					DETAILED ACTION
					    REJECTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over
Machine translated JP 2007-314788 A in view of EP 1466724, and further in view of Guy et al (US 2014/0031487 A1).
	Amended claim 1 further recites methyl sorbate and ethyl sorbate over sorbic acid ester taught in [0039] of JP.  JP further teaches that the conjugated polyene compound such as the sorbic acid ester would provide protection against deterioration of the color tone in [0038].  The deteriorated color tone would be directly related to a polymer degradation inherently.
	Guy et al teach that a co-agent such as the ethyl sorbate would inhibit polymer degradation in [0039].  Methyl sorbate would be a homologue of the ethyl sorbate and 
	The sorbic acid ester (genus) of JP would encompass the ethyl sorbate (species) of Guy et al.
	Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the instant amount of the ethyl sorbate of Guy et al in the resin composition comprising an ethylene-vinyl alcohol copolymer and polyester including the modified polyester type thermoplastic elastomer of EP in JP since JP teaches the sorbic acid ester and the polyester and since utilization of the resin composition comprising the instant amounts of the ethylene-vinyl alcohol copolymer and the modified polyester type thermoplastic elastomer is well-known as taught by EP, and since JP and Guy et al teach that the conjugated polyene compound such as the sorbic acid ester and ethyl sorbate would provide protection against deterioration/degradation and since the sorbic acid ester (genus) of JP would encompass the ethyl sorbate (species) of Guy et al and further to obtain packaging container thereof since JP teaches the packaging container in [0017] absent showing otherwise.
	Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

 the conjugated polyene compound, but the [0039] of JP lists ten or so compounds and thus choosing the sorbic acid ester would be at least obvious since a court held that very limited choice is anticipation.  See In re Arkley, 455 F2d 586, 172 USPQ 524 (CCPA 1972); In re Petering, 301 F2d 676, 133 USPQ 275 (CCPA 1962).  
Again, regarding the long list, A prior art reference’s teachings, however, can render a claim obvious even when as ingredient appears without emphasis in a longer list,  See Merch & Co., Inc. v. Biocraft Labs, Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (“That the ‘813 [prior art] patent discloses a multitude of effective combinations does not render any particular formulation less obvious.  This is especially true because the claimed composition is used for the identical purpose taught by the prior art”); cf. Perricone v. Medicis Pharm. Corp., 432 F.2d 1368, 1376 (Fed. Cir. 2005) (holding that list of fourteen optional ingredients anticipated claim reciting one ingredient in list).
	Again, the sorbic acid ester (genus) of JP would encompass the ethyl sorbate (species) of Guy et al.
	Thus, a burden is on applicant to show any unexpected result of the ethyl sorbate or methyl sorbate over sorbic acid used by JP (Synthesis Example 2 in [0083] and table 2).  The applicant has not established that the evidence in the applicants’ specification provides a comparison with the closest prior art.  See In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991): In re DeBlauwe, 732 F.2d at 699, 705 *Fed. Cir. 1984), In re Burckel, 592 F.2d 1175, 1179 (CCPA 1979), or is commensurate in scope with the claims.  Applicants must also explain why the showing is commensurate in scope with the claimed subject matter.  See In re Boesch, 617 F.2d 272, 276 (CCPA 1980).
	Again, as to the data of the instant table 1: See Examiner’s Comment given in the last office action.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






THY/Sep. 20, 2021                                                 /TAE H YOON/                                                                                Primary Examiner, Art Unit 1762